Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 25th, 2022.
Applicant's election with traverse of Invention I (claims 1-8) in the reply filed on February 25th, 2022, is acknowledged.  The traversal is on the ground(s) that “the product by process used in Invention I of claims 1-8 and the process used in Invention II of claims 9-11… are obvious variants of each other”, and that searching both inventions “would not pose an undue burden on the Examiner”.  These arguments are not found persuasive because:
The argument of obvious variants only applies to related processes, related products, or species restrictions. In contrast, the previous requirement for restriction in between a product and a process. Furthermore, no evidence has been presented by Applicant that Inventions I and II are obvious variants.
The arguments do not articulate how undue burden is not met. The arguments state that there is no undue burden without further explanation. The previous requirement for restriction noted that it is necessary to search each of the inventions in a manner which is unlikely to yield art pertinent to the other inventions, which, as best understood from Applicant’s arguments, appears to remain correct.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “the second polypropylene being different from the first polypropylene”, but the claim does not establish how the first and second polypropylenes are different. Furthermore, the present specification does not define how the first and second polypropylenes are different. In the interest of compact prosecution, the above phrase will be taken as referencing different compositional species of polypropylene.
Claim 2 recites the phrase “selectively includes”. It is not clear if “selectively includes” should be interpreted as equivalent to “optionally” (i.e., a person of ordinary skill can selectively choose any of the compounds or polymers as desired, and hence, they are optional), or if there must be at least one of the listed compounds or polymers in the material, as in a typical Markush group. In the interest of compact prosecution, the phrase will be taken as equivalent to “optionally”.
Claim 4 recites “wherein particle sizes of the inorganic particles range” and it is not clear if the limitation is referring to all of the particles present in the “inorganic particles” or only some (i.e., it is not clear if the inorganic particles merely comprise some particles in the claimed range, or if all of the particles must be in the claimed range, or perhaps even the claimed range refers to an average particle 
Additionally, claims 2-5 are rejected as indefinite due to dependence on indefinite claim 1, and claims 7-8 are rejected as indefinite due to dependence on indefinite claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al (US 2016/0122484 A1).
With regards to claim 1, Topolkaraev discloses a porous thermoplastic film which is impermeable to liquid water but permeable to water vapor (i.e., a breathable and waterproof  membrane) formed by stretching a polyolefin material which comprises a polypropylene matrix (i.e., first polypropylene), a polymeric Nano inclusion additive formed from a chemically-modified polypropylene which has been modified with maleic acid amide (i.e., second polypropylene different from the first, the second polypropylene including a hydrophilic group), and a second nanoinclusion additive in the form of a nanoclay (i.e., inorganic particles) (Topolkaraev: para. [0010]-[0012], [0015]-[0016], [0025], [0037]-[0039], and [0067]-[0068]). Topolkaraev discloses the polypropylene matrix as constituting about 60 wt. % to about 99 wt. % of the material, which overlaps the claimed range of 60 wt. % to 80 wt. % (Topolkaraev: para. [0015]-[0016]). Each of the nanoinclusion additives (i.e., the chemically-modified polypropylene or polypropylene copolymer, and the nanoclay) are present in an 3 or less, which overlaps the claimed range of 0.6 g/cm3 to 0.8 g/cm3 (Topolkaraev: para. [0011]). The film of Topolkaraev includes pores having a pore diameter of 800 nanometers or less, which overlaps the claimed range of smaller than 500 nm (Topolkaraev: para. [0011]). The existence of overlapping ranges has been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 2, the polypropylene matrix (i.e., first polypropylene) is a polypropylene homopolymer, which optionally includes less than about 10 wt. % of other monomers such as butene (i.e., the polypropylene homopolymer is the main component) (Topolkaraev: para. [0016]-[0017]).
With regards to claim 3, Topolkaraev discloses a thickness of about 5 micrometers to about 1000 micrometers, which overlaps the claimed range of from 15 microns to 50 microns (Topolkaraev: para. [0081]). Topolkaraev further discloses a hydrohead value (i.e., hydrostatic pressure resistance) of about 50 cm or more (i.e., 5000 mm water or more), which overlaps the claimed range of 10000 mm water to 20000 mm water (Topolkaraev: para. [0012]).  The existence of overlapping ranges has been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 4, Topolkaraev discloses a nanoinclusion additive size (i.e., inorganic particle size) of about 1 nm to about 1000 nm (i.e., 0.001 microns to 1 micron), which overlaps the claimed range of 0.05 microns to 2 microns (Topolkaraev: para. [0021]). The existence of overlapping ranges has been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 5, the hydrophilic group is a maleic acid amide group (i.e., an amide group) (see above discussion).
With regards to claim 6, Topolkaraev discloses a porous thermoplastic film which is impermeable to liquid water but permeable to water vapor (i.e., a breathable and waterproof  3 or less, which overlaps the claimed range of 0.6 g/cm3 to 0.8 g/cm3 (Topolkaraev: para. [0011]). The film of Topolkaraev includes pores having a pore diameter of 800 nanometers or less, which overlaps the claimed range of smaller than 500 nm (Topolkaraev: para. [0011]). Topolkaraev further discloses its film as formed from three separate layers of the same composition, which leads to overlapping compositional ranges for each of the claimed first surface layer, middle layer, and second middle layer (such that the middle layer is between the first and second surface layers) (Topolkaraev: para. [0070]). The existence of overlapping ranges has been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claims 7-8, the film of Topolkaraev is disclosed as laminated to a nonwoven fabric comprising polyolefin fibers (i.e., fiber cloth, where the material of the fiber cloth is a polyolefin) (Topolkaraev: para. [0072]-[0075]) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783